EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,353,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Suchecki (Reg. No. 75,940) on 07/01/21021.

The application has been amended as follows: 


1. (Currently Amended) A method comprising:
 representing a first object of a plurality of objects stored in a database, the displayed first virtual object image including a first plurality of property instances of a plurality of property instances stored in the database, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types stored in the database;
displaying an icon within a boundary of the first virtual object image;
detecting user selection and movement of the icon outside the boundary of the first virtual object image;
in response to detecting the movement of the icon outside the boundary of the first virtual object image, fetching a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object from the database and displaying a ghost template, the ghost template including the fetched list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object;
detecting selection of a first property data type of the plurality of property data types displayed in the ghost template by detecting movement of the icon to a location that coincides with the first property data type displayed in the ghost template; 
in response to detecting the selection of the first property data type of the plurality of property data types displayed in the ghost template, fetching a plurality of instances of the first property data type stored in the database and displaying a list of the fetched plurality of instances of the first property data type, each of the plurality of instances of the first property data type corresponding to a respective data record in the database;
detecting selection of an instance from the list of the plurality of instances of the first property data type by detecting movement of the icon to a location coinciding with the selected instance of the first property data type;
in response to detecting the selection of the instance from the list of the plurality of instances of the first property data type, fetching a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type, and displaying a second virtual object representing a second object of the plurality of objects stored in the database that is different from the first virtual object by replacing the first plurality of property instances of the first virtual object with the second plurality of property instances fetched from the respective data record corresponding to the selected instance of the first property data type.

2. (Canceled)

3. (Currently Amended) The method of claim 1, further comprising detecting movement of the icon from the location coinciding with the selected instance of the first property data type to a second location indicating where to display the second virtual object image.

4. (Original) The method of claim 3, further comprising displaying an animation


5. (Canceled)

6. (Canceled)

7. (Currently Amended) A system comprising:
a database;
a display device; and
a processor communicatively coupled to the display device, wherein the processor is configured to:
output instructions to the display device to display a first virtual object image representing a first object of a plurality of objects stored in the database, the 
displayed first virtual object image including a first plurality of property instances of a plurality of property instances stored in the database, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types stored in the database;
output instructions to the display device to display an icon within a boundary of the first virtual object image;
detect user selection and movement of the icon outside the boundary of the first virtual object image;
 the movement of the icon outside the boundary of the first virtual object image, fetch a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object from the database and output instructions to the display device to display a ghost template, the ghost template including the fetched list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object;
detect selection of a first property data type of the plurality of property data types displayed in the ghost template by detecting movement of the icon to a location that coincides with the first property data type displayed in the ghost template;
in response to detecting the selection of the first property data type of the plurality of property data types displayed in the ghost template, fetch a plurality of instances of the first property data type stored in the database and output instructions to the display device to display a list of the fetched plurality of instances of the first property data type, each of the plurality of instances of the first property data type corresponding to a respective data record in the database;
detect selection of an instance from the list of the plurality of instances of the first property data type by detecting movement of the icon to a location coinciding with the selected instance of the first property data type;
in response to detecting the selection of the instance from the list of the plurality of instances of the first property data type, fetch a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type, and output instructions to the display device to display a second virtual object representing a second object of the plurality of objects stored in the database that is different from the first virtual object by replacing the first plurality of property instances of the first virtual object with the second plurality of property instances fetched from the respective data record corresponding to the selected instance of the first property data type.

8. (Canceled) 

9. (Currently Amended) The system of claim 7, wherein the processor is further configured to detect movement of the icon from the location coinciding with the second instance of the first property data type to a second location indicating where to display the second virtual object image.

10. (Original) The system of claim 9, wherein the processor is further configured to output instructions to the display device to display an animation representing movement of the selected instance of the first property data type along a path to the second location.

11. (Canceled)

12. (Canceled)

13. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied thereon, the program instructions executable by a computer to cause the computer to:
display a first virtual object image representing a first object of a plurality of objects stored in a database, the displayed first virtual object image including a first plurality of property instances of a plurality of property instances stored in the database, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types stored in the database;
display an icon within a boundary of the first virtual object image;
detect user selection and movement of the icon outside the boundary of the first virtual object image;
in response to detecting the movement of the icon outside the boundary of the first virtual object image, fetch a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object from the database and display a ghost template, the ghost template including the fetched list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object;
detect selection of a first property data type of the plurality of property data types displayed in the ghost template by detecting movement of the icon to a location that coincides with the first property data type displayed in the ghost template;
in response to detecting the selection of the first property data type of the plurality of property data types displayed in the ghost template, fetch a plurality of instances of the first property data type stored in the database and display a list of the fetched plurality of instances of the first property data type, each of the plurality of instances of the first property data type corresponding to a respective data record in the database;
detect selection of an instance from the list of the plurality of instances of the first property data type by detecting movement of the icon to a location coinciding with the selected instance of the first property data type;
in response to detecting the selection of the instance from the list of the plurality of instances of the first property data type, fetching a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type, and displaying a second virtual object representing a second object of the plurality of objects stored in the database that is different from the first virtual object by replacing the first plurality of property instances of the first virtual object with the second plurality of property instances fetched from the respective data record corresponding to the selected instance of the first property data type.

14. (Canceled)

15. (Currently Amended) The computer program product of claim 13, wherein the program instructions are further configured to cause the computer to detect 

16. (Original) The computer program product of claim 15, wherein the program instructions are further configured to cause the computer to display an animation representing movement of the selected instance of the first property data type along a path to the second location.

17. (Canceled)

18. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 7 and 13, when considered as a whole, are allowable over the prior art of record.

Borodovski et al. (US 20040205526 A1) - Borodovski teaches displaying an electronic registration form with a plurality of fields, each field having a corresponding property, and at least one icon displayed on the form to identify at least one of the plurality of fields, and displaying a wallet that is manually retrieved by clicking on a data field, said wallet containing a list of types of 

Yuki (US 20110072373 A1) – Yuki teaches receiving a user operation performed on an icon displayed on a display screen, when the center point of the icon crosses a boundary of a display area, displaying hidden menu items, continuing movement of the icon to an operation target in the hidden menu items, displaying further hidden menu items in response to selection of the operation target, detecting selection of an operation target in the further hidden menu items and presenting a virtual object corresponding to the selected operation targets.

Rogers (US 20100122194 A1) - Rogers teaches displaying a virtual object image on an interface, displaying a drag icon at a location associated with said virtual object image, and displaying a menu of icons corresponding to relevant actions or functions in response to the drag icon being moved to another location, and selecting a type of function or action from the menu of icons by dragging the drag icon to a function or action in the menu.

Grotjohn et al. (US 20090259959 A1) - Grotjohn teaches a window with expandable nodes, each node functioning as a parent node and selecting a type 

The cited prior art, individually or as a combination, fails to clearly teach or fairly suggest the independent claim as a whole, including:
displaying a first virtual object image representing a first object of a plurality of objects stored in a database, the displayed first virtual object image including a first plurality of property instances of a plurality of property instances stored in the database, each property instance of the first plurality of property instances corresponding to a respective one of a plurality of property data types stored in the database;
displaying an icon within a boundary of the first virtual object image;
detecting user selection and movement of the icon outside the boundary of the first virtual object image;
in response to detecting the movement of the icon outside the boundary of the first virtual object image, fetching a list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object from the database and displaying a ghost template, the ghost template including the fetched list of the plurality of property data types corresponding to the first plurality of property instances included in the first virtual object;

in response to detecting the selection of the first property data type of the plurality of property data types displayed in the ghost template, fetching a plurality of instances of the first property data type stored in the database and displaying a list of the fetched plurality of instances of the first property data type, each of the plurality of instances of the first property data type corresponding to a respective data record in the database;
detecting selection of an instance from the list of the plurality of instances of the first property data type by detecting movement of the icon to a location coinciding with the selected instance of the first property data type;
in response to detecting the selection of the instance from the list of the plurality of instances of the first property data type, fetching a second plurality of property instances from the respective data record corresponding to the selected instance of the first property data type, and displaying a second virtual object representing a second object of the plurality of objects stored in the database that is different from the first virtual object by replacing the first plurality of property instances of the first virtual object with the second plurality of property instances fetched from the respective data record corresponding to the selected instance of the first property data type.

The dependent claims add further limitations to the allowable subject matter of the corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179